Case 2:20-cv-03115-DMG-DFM Document 25 Filed 03/29/21 Page 1 of 1 Page ID #:423




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



   EDGAR ARELLANO,                          Case No. CV 20-03115-DMG (DFM)

            Petitioner,                     JUDGMENT

               v.

   W.J. SULLIVAN,

            Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied and this action is
  dismissed without prejudice to Petitioner filing a new federal habeas petition
  when all state court proceedings are concluded.



   DATED: March 29, 2021                     ___________________________
                                             DOLLY M. GEE
                                             United States District Judge
